Exhibit 10.63

 



AETHLON MEDICAL, INC.

NOTICE OF GRANT OF STOCK OPTION

 

 

Notice is hereby given of the following grant of an option to purchase shares of
the Common Stock of Aethlon Medical, Inc., a Nevada corporation (the "Company"):

 

Optionee: Richard H. Tullis     Grant Date: July 1, 2013     Exercise Price:
$0.10 per share     Number of Option Shares: 500,000     Expiration Date: July
1, 2023     Type of Option: Nonqualified Stock Option     Vesting Schedule:
125,000 Option Shares shall vest on each of     July 1, 2014, July 1, 2015, July
1, 2016 and July 1, 2017  

 

Optionee agrees to be bound by the terms of the Stock Option Agreement attached
hereto as Exhibit A.

 

No Employment or Service Contract. Nothing in this Notice or in the attached
Stock Option Agreement shall confer upon Optionee any right to continue in
service in any capacity, including as an employee, for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining Optionee) or of
Optionee, which rights are hereby expressly reserved by each, to terminate
Optionee's service and/or employment at any time for any reason, with or without
cause.

 

 



   

 

 



Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Stock Option Agreement.

 

 



Dated as of: July 1, 2013 Aethlon Medical, Inc.       By: /s/ James A. Joyce  
Name: James A. Joyce   Chairman and Chief Executive Officer           OPTIONEE  
        /s/ Richard H. Tullis   Name: Richard H. Tullis   Address: 3886 Spanish
Oak Court                    Oceanside, CA 92058

 

 

 



ATTACHMENTS

Exhibit A - Stock Option Agreement

 

 

 



  

 

 

 



EXHIBIT A

 

AETHLON MEDICAL, INC.
STOCK OPTION AGREEMENT

 

RECITALS

 

The Board of Directors of Aethlon Medical, Inc. (the "Company"), by unanimous
written consent dated July 1, 2013, has deemed it fair and in the best interest
of the Company and its stockholders that the Company issue to Richard H. Tullis
(the "Optionee") an option to acquire an aggregate of 500,000 shares of
restricted Common Stock of the Company.

 

All capitalized terms in this Agreement not defined herein shall have the
meaning assigned to them in the attached Appendix.

 

AGREEMENT

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee, as of the Grant
Date, an option to purchase up to the number of Option Shares specified in the
Grant Notice. The Option Shares shall be purchasable from time to time during
the option term specified in Paragraph 2 at the Exercise Price. Except as
otherwise provided herein, this option shall be subject to the terms and
conditions of the Plan.

 

2. Option Term. This option shall expire at the close of business on the
Expiration Date, unless sooner terminated in accordance with Paragraph 5.

 

3. Limited Transferability. During the Optionee's lifetime, this option shall be
exercisable only by the Optionee and shall not be assignable or transferable
other than by will or by the laws of descent and distribution following the
Optionee's death.

 

4. Dates of Exercise. This option shall become exercisable for the Option Shares
as specified in the Vesting Schedule.

 

5. Cessation of Service. The option term specified in Paragraph 2 shall
terminate (and this option shall cease to be outstanding) prior to the
Expiration Date should any of the following events occur:

 

(a) If the Optionee's service is terminated for any reason other than death or
disability, then the Optionee may exercise this option, only to the extent that
the option would have been exercisable upon the date of such termination (the
"Termination Date"), no later than twelve (12) months after the Termination
Date.

 

(b) If the Optionee's service is terminated because of the Optionee's death or
disability (or the Optionee dies within twelve (12) months after a termination
other than for cause or because of the Optionee's disability), then this option
may be exercised only to the extent that it would have been exercisable by the
Optionee on the Termination Date and must be exercised by the Optionee (or the
Optionee's legal representative) no later than twelve (12) months after the
Termination Date.

 

 



 1 

 

 

(c) Notwithstanding the provisions above, if the Optionee's service is
terminated for cause, neither the Optionee, the Optionee's estate nor such other
person who may then hold this option shall be entitled to exercise it with
respect to any Option Shares whatsoever.

 

6. Adjustment in Option Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company's receipt of consideration, appropriate
adjustments shall be made to (i) the total number and/or class of securities
subject to this option and (ii) the Exercise Price in order to reflect such
change and thereby preclude a dilution or enlargement of benefits hereunder.

 

7. Stockholder Rights. The holder of this option shall not have any rights as a
stockholder of the Company with respect to the Option Shares until such person
shall have exercised the option, paid the Exercise Price and become a holder of
record of the purchased shares.

 

8. Registration Rights. If the Company at any time proposes to register any of
its securities under the Securities Act of 1933, as amended (the "Act"), for
sale to the public, whether for its own account or for the account of other
security holders or both, provided the Registrable Securities (as defined below)
are not otherwise subject to an effective registration statement, the Company
will cause such Registrable Securities to be included with the securities to be
covered by the registration statement proposed to be filed by the Company. In
the event that any registration pursuant to this Paragraph 8 shall be, in whole
or in part, an underwritten public offering of Common Stock of the Company, the
number of shares of Registrable Securities to be included in such an
underwriting may be reduced by the managing underwriter if and to the extent
that the Company and the underwriter shall reasonably be of the opinion that
such inclusion would adversely affect the marketing of the securities to be sold
by the Company therein; provided, however, that the Company shall notify the
Optionee in writing of any such reduction. "Registrable Securities" means the
number of shares of the Company's Common Stock set forth on the first page of
the Notice of Grant of Stock Option.

 

9. Manner of Exercising Option.

 

(a) In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, the Optionee (or
any other person or persons exercising the option) shall take the following
actions:

 

(i) Execute and deliver to the Company a written notice setting forth the number
of Option Shares for which the option is exercised;

 

 

 2 

 



 

(ii) Pay the aggregate Exercise Price for the purchased shares in cash or in one
or more of the following forms:

 

(A) by cancellation of indebtedness of the Company to the Optionee;

 

(B) if approved by the Board, by surrender of shares that either: (1) have been
owned by the Optionee for more than one year and have been paid for within the
meaning of Rule 144 promulgated under the Securities Act (and, if such shares
were purchased from the Company by use of a promissory note, such note has been
fully paid with respect to such shares); or (2) were obtained by the Optionee in
the public market;

 

(C) if approved by the Board, by waiver of compensation due or accrued to the
Optionee for services rendered;

 

(D) with respect only to purchases upon exercise of an option, and provided that
a public market for the Company's stock exists:

 

(1) through a "same day sale" commitment from the Optionee and a broker-dealer
that is a member of the National Association of Securities Dealers (an "NASD
Dealer") whereby the Optionee irrevocably elects to exercise the option and to
sell a portion of the shares so purchased to pay for the Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such shares to
forward the Exercise Price directly to the Company; or

 

(2) through a "margin" commitment from the Optionee and an NASD Dealer whereby
the Optionee irrevocably elects to exercise the option and to pledge the shares
so purchased to the NASD Dealer in a margin account as security for a loan from
the NASD Dealer in the amount of the Exercise Price, and whereby the NASD Dealer
irrevocably commits upon receipt of such shares to forward the Exercise Price
directly to the Company; or

 

(E) by any combination of the foregoing. Except to the extent the sale and
remittance procedure is utilized in connection with the option exercise, payment
of the Exercise Price must accompany the written notice delivered to the Company
in connection with the option exercise;

 

(iii) Furnish to the Company appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option;

 

 

 3 

 



 

(iv) Execute and deliver to the Company such written representations as may be
requested by the Company in order for it to comply with the applicable
requirements of federal and state securities laws; and

 

(v) Make appropriate arrangements with the Company for the satisfaction of all
federal, state and local income and employment tax withholding requirements
applicable to the option exercise.

 

(b) As soon as practical after the Exercise Date, the Company shall issue to or
on behalf of the Optionee (or any other person or persons exercising this
option) a certificate for the purchased Option Shares, with the appropriate
legends affixed thereto.

 

(c) In no event may this option be exercised for any fractional shares.

 

10. Compliance with Laws and Regulations.

 

(a) The exercise of this option and the issuance of the Option Shares upon such
exercise shall be subject to compliance by the Company and the Optionee with all
applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange (or the Nasdaq Stock Market or the OTC
Bulletin Board, if applicable) on which the Common Stock may be listed for
trading (or quoted) at the time of such exercise and issuance.

 

(b) The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this option shall relieve the Company
of any liability with respect to the non-issuance or sale of the Common Stock as
to which such approval shall not have been obtained. The Company, however, shall
use its best efforts to obtain all such approvals.

 

11. Successors and Assigns. Except to the extent otherwise provided in Paragraph
3, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns and the Optionee, the
Optionee's assigns and the legal representatives, heirs and legatees of the
Optionee's estate.

 

12. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate offices. Any notice required to be given or delivered to
the Optionee shall be in writing and addressed to the Optionee at the address
indicated below the Optionee's signature line on the Grant Notice. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.

 

13. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of California without
resort to any conflict-of-laws rules that would result in the application of the
laws of any other jurisdiction.

 

 

 



 4 

 

 

 

IN WITNESS WHEREOF. the undersigned have duly executed this Agreement as of July
1, 2013.

 





  Aethlon Medical, Inc., a Nevada corporation       By: /s/ James A. Joyce  
       James A. Joyce          Chairman and Chief Executive Officer          
Optionee           /s/ Richard H. Tullis   Name: Richard H. Tullis

 

 

 

 

 

 

 

 



 5 

 

 



APPENDIX A

 

The following definitions shall be in effect under the Agreement:

 

1.Agreement shall mean this Stock Option Agreement.

 

2.Code shall mean the Internal Revenue Code of 1986, as amended.

 

3.Common Stock shall mean the Company's common stock.

 

4.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of the Agreement.

 

5.Exercise Price shall mean the exercise price payable per Option Share as
specified in the Grant Notice.

 

6.Expiration Date shall mean the date on which the option expires as specified
in the Grant Notice.

 

7.Grant Date shall mean the date of grant of the option as specified in the
Grant Notice.

 

8.Grant Notice shall mean the Notice of Grant of Stock Option accompanying the
Agreement, pursuant to which Optionee has been informed of the basic terms of
the option evidenced hereby.

 

9.Nonqualified Stock Option shall mean an option not intended to satisfy the
requirements of Section 422 of the Code.

 

10.Option Shares shall mean the number of shares of Common Stock subject to the
option.

 

11.Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice pursuant to which the Option Shares shall become exercisable.

 

 

 

 

 

 



 6 

